 GOODBODY AND CO.81Harold P.Goodbody,etal.d/b/aGoodbody and Co.and Howard E. Buhse, et al. d/b/a Hornblower &Weeks-Hemphill Noyes and Dempsey-Tegeler & Co.,Inc.andReynolds&Co. andSociety of AssociatedFinancialExecutives,Petitioner.Cases 7-RC-9727,7-RC-9734, 7-RC-9735, and 7-RC-9747April 22, 1970ORDER AFFIRMING REGIONAL DIRECTOR'SDECISION AND DIRECTION OF ELECTIONOn March 12, 1970, the Regional Director for Region7 issued his Decision and Direction of Election in theabove-entitled consolidated proceeding, a copy of whichis attached hereto. Thereafter Goodbody and Co., Horn-blower & Weeks-Hemphill Noyes, and Reynolds & Co.,jointly, and Dempsey-Tegeler & Co., Inc., separately,requested review of the Regional Director's Decisionand Direction of Election. By telegram dated April 7,1970, the Board postponed the election scheduled forApril 9, 1970, pending consideration by the Board ofthe Employers' requests for review.ORDERHaving duly considered the Employers' requests forreview of the Regional Director's Decision and Directionof Election, which reargue contentions rejected by theRegional Director, the Board decided to, and herebydoes, affirm his Decision and Direction of Election whichismade a part hereof.DECISION AND DIRECTION OF ELECTIONUpon petitions duly filed under Section 9(c) of theNational Labor Relations Act, as amended, a consolidat-ed hearing was held before Hearing Officer ThomasW. Doerr of the National Labor Relations Board. TheHearing Officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3(b) of theAct, the Board has delegated its powers in connectionwith this case to the Regional Director.Upon the entire record in this case, the RegionalDirector finds:Jurisdiction1.Harold P. Goodbody, et al. d/b/a Goodbody andCo.' (hereinsometimescalledGoodbody), Howard E.Buhse,etal.d/b/aHornblower & Weeks-HemphillNoyes (hereinsometimescalled Hornblower), and Rey-nolds& Co. (hereinsometimescalledReynolds) areNew York State partnerships. Dempsey-Tegeler & Co.,Inc.,hereinsometimescalledDempsey-Tegeler, is aMissouri corporation. These Employers are members'Each of the employer-partnerships involved herein consists of asubstantial number of partnersTo avoid unnecessary specification,the name of each partner has not been specifically set forth hereinof the New York Stock Exchange, American StockExchange, and various regional stock exchanges, and/or commodity markets, and are engaged in the purchaseand sale of stocks, bonds, other securities, and/or com-moditieswhich are purchased, sold, distributed, andtransported in interstate commerce into and from theState of Michigan, and into and from their many brancheslocated in other States of the United States.' Eachof their various branches is in direct telegraphic contactwith the various exchanges, which wire service is usedin placing purchase and sell orders of its firm's clients.During the 1969 calendar year, the gross market valueof the securities and commodities each Employer soldandpurchased in interstate commerce exceeded$500,000,000. The Employers' representatives also esti-mated that 80-85 percent of all purchase and sale ordersof securities -and/or commodities emanating from eachof the Employer's branches located within the Stateof Michigan were executed on exchanges located outsideof the State of Michigan, and the market value ofsaid transactions was well in excess of $50,000 annually.Although each Employer concedes that it is engagedin interstate commerce and that there is constitutionalpower to exercise jurisdiction herein, it does not admitthat it is engaged in commerce within the meaningof the Act, or subject to the jurisdiction of the NationalLabor Relations Board. It is the Employers' contentionsthat the Securities Exchange Act of 1934, and subsequentamendments thereto, providing for extensive regulationof the securities industry, have the effect of precludingthe Board from exercising jurisdiction in cases involvingthe securities industry. The Employers observe thatthe Securities Exchange Commission and other organiza-tions such as the New York Stock Exchange and theNational Association of Securities Dealers regulate thequalifications, training, supervision, minimum commis-sion standards, and other employment conditions ofthe employees involved in this proceeding. The Employ-ers further maintain that this regulation is in substantialconflict with the concept of regulation under the NLRAof the employees' rights and statutorily protected inter-ests concerning matters falling within the subject matterof the collective-bargaining process. Additionally, theEmployers contend that should the Board find that ithas statutory power to exercise jurisdiction herein, asamatter of policy, it should exercise its discretion,pursuant to Section 14(c) of the Act, to refrain therefrom.Initially, the Regional Director observes that the pur-poses and policies set forth in the Securities ExchangeAct of 1934 and the National Labor Relations Act (herein-after sometimes called the NLRA or the Act) are differentand that the former is not incompatible with employees'exercise of full freedom of association, self-organization,and designation of representatives of their own choosing.The provisions of the Securities Exchange Act' indicatethat it was enacted for the broad purposes of regulatingRIt is notedthatDempsey-Tegeler doesnot maintaina commodityoperation,nor is it a memberof the various commodity marketsHornblower has a limited commodity operation in New York onlyJ"SecuritiesExchange Act of 1934" (June 6, 1934, ch 404, 1,48 Stat 881)182 NLRB No. 16 82DECISIONSOF NATIONALLABOR RELATIONS BOARDthe securities exchanges and the over-the-counter mar-kets and preventing inequitable and unfair practicesin such markets. Specifically, it may be said to havethese objectives: (1) to set up machineryto regulatethesemarkets; (2) to limit the amount of speculativecredit; (3) to regulate unfair practices of dealers andbrokers in both the organized and unorganized securitiesmarkets; and (4) to insure that the general public receivesadequate information about securities traded in suchmarkets and that so-called insiders, e.g., directors,officers, and large stockholders, do not benefit fromany unfair use of such information. Succinctly stated,a purpose and a policy of the National Labor RelationsAct is to protect the right of employees to exerciseor refrain from exercising full freedom of association,self-organization, and designation of representatives oftheir own choosing. The Securities Exchange Act stress-es the protection of the general public through regulationof the dealings of brokers and dealers and their relationswith the public, whereas the thrust of the NLRA isthe regulation of the labor relations between Employersand employees and/or their designated representativesto the end of encouraging collective bargaining as ameans of settling labor disputes.The legislative history of the Act demonstrates thatCongress was well aware of the existence of the priorenacted Securities Exchange Act; indeed the SecuritiesExchange Act was discussed by way of comparing cer-tain of its provisions with the then proposed provisionsof the NLRA,4 but nowhere in Congress' deliberationswas there any indication that the rights set forth intheNLRA were not to be extended to employeesemployed in the securities industry. The legislative histo-ry of the NLRA also indicates that consideration wasgiven to the effect of existing or future Federal andstate regulations in the minimum wages and hours andother areas and, even though it was recognized thatsuch types of regulations may ultimately affect the con-tents of any collective-bargaining agreements reached,such did not derogate from the provision for exclusivecollective-bargaining representation, and the collective-bargaining process as a means of mitigating and eliminat-ing obstructions to the free flow of commerce.'In furtherance of the congressional resolve to providefor a single body to administer the nation's labor policyconcerning the industries covered by the NLRA, Con-gress provided in the NLRA that the Board's powerto prevent unfair labor practices affecting commerce,shall be exclusive, and shall not be affected by anyother means of adjustment or prevention that has beenor may be established by law or otherwise." This exclu-sive power has been held to obtain in representationmatters also.7 On many occasions it has been arguedthat regulation and assertion of jurisdiction by otherLegislativeHistory oftheNationalLaborRelationsAct(1935),pp 1423, 1424$LegislativeHistory,supra, pp. 1360-64, 1367-69See Section 10(a) ofthe Act.N.L.R.B. v NorthernTrustCompany,et al,56 F Supp335 (D.C.,III , 1944),affd 148 F 2d24 (C A 7,1945), certdenied326 U.S.731Federal and state agencies precluded the Board fromasserting jurisdiction in unfair labor practice and repre-sentation matters. However, consistently the Board andthe courts have affirmed the clear congressional mandatethat the Board's power in' the administration of theNation's labor policy, as reflected in the National LaborRelations Act, shall be exclusive, notwithstanding regula-tion or assertion of jurisdiction by other governmentalagencies, or other means of adjustment or preventionof labor disputes affecting commerce."Should any doubt linger whether the Regional Directorshould conclude that the Board has the constitutionaland statutory power to exercise jurisdiction in casesinvolving employees in the securities and commoditiesindustries, such is quickly dispelled by reference tothe body of case law in which the Board has assertedjurisdiction over said industries."With respect to the,jurisdictionalissue, the Employersalso contend that, in any event, the Board should exerciseitsdiscretion and degilne to assert jurisdiction herein.Section 14(c) (1) of the,National Labor Relations Act,as amended, permitsBoard to decline to assertjurisdiction over labor'disputes involving any class orcategory of employers,, where in the opinion of theBoard, the effect of su;ch labor disputes on commerceisnot sufficiently substantial to warrant the exercisesof jurisdiction. 10The Regional Director has carefully considered thepositions of the parties, and finds that it will best effectu-ate the mandate of the Act, as well as national laborpolicy, to assert jurisdiction over these Employers. TheRegional Director reaches this decision for the followingreasons:There is persuasive reason to believe that future labordisputes-should they arise in this industry-will benational in scope, radiating their impact far beyondstate boundaries. As stated above, the Employers main-tainbranches and conduct business throughout theUnited States. The stj iIated commerce data establishesthatmillions of dollars of interstate commerce areinvolved in their normal business operations. The natureof the industry is such that great reliance is placed9UnitedPackinghouseWorkers v N L R B, 416 F.2d1126(C.A.D.C1969);OverniceTransportationCo =v. N.L.R.B372 F 2d 765 (C A4, 1967), enfg 157 NLRB 1185, SylvaniaElectric Products. Inc vN L R B , 358 F 2d 591 (C.4 ,l, 1966),enfg.154 NLRB 1756, ButteMedical Properties, d/b/aMedical Center Hospital,168NLRB 266;MelvilleConfections, Inc.,142NLRB 1334;Indiana Desk Company,58 NLRB48, N L.R B v Northern TrustCompany,supra.9FrancisIDuPont and Co ,113NLRB 57;Cyril de Cordova &Bro ,91NLRB 1121,Edward, C Fiedler, et al.,53 NLRB 902; NewYork Stock Exchange,43NLRB 766;New York StockExchange,58 NLRB 911, StockClearing Corporation,41NLRB 108;LesterMNewburger, et al, 37 NLRB 68310Section 14(c)(1) reads in full:The Board, in its discretion, may, by rule of decision or by publishedrules adopted pursuant to the Administrative Procedure Act, declineto assert jurisdiction over any labor dispute involving any classor category of employers, where, in the opinion of the Board,the effect of such labor dispute on commerce is not sufficientlysubstantial to warrant the exercise of its jurisdiction:Provided,That the Board shall not decline to assert jurisdiction over anylabor dispute over which it would assert jurisdiction under thestandards prevailing upon August 1, 1959 GOODBODY AND CO.83on interstate commerce and the instrumentalities of inter-state commerce. Moreover, as noted above," in severalcases involving the securities and commodities indus-tries, jurisdictionwas asserted by the Board beforeAugust 1, 1959, under jurisdictional standards for thisindustry prevailing upon said date. Thus, it would appearthat the Regional Director is specifically prohibited bythe 'mandate in the proviso to Section 14(c)(1) of theAct from declining to assert jurisdiction herein.Accordingly, the Regional Director finds that theEmployers involved hereinare engagedin an industryaffecting commerce, and that it will effectuate the policiesof the Act to assert jurisdiction herein..Diverging from the other Employers involved herein,Demsey-Tegeler argues that its registered representativesare independent contractors and not employees undertheAct.A registered representative may be brieflydescribed as a securities salesman registered to placeorders with certain stock and commodities exchanges.A summary of the,arrangementsconcerningwages,hours, and other terms and conditions of employmentapplicable to Dempsey-Tegeler's registered representa-tives is as follows: The registered representatives arelocated in Dempsey-Tegeler's office and use that con-cern's basic equipment, support facilities, and secretarialassistance in the performance of their jobs. Registeredrepresentatives pay no rent or fees for these itemsand other assistance. The equipment is maintained andinsured by the firm. The firm compensates the registeredrepresentatives, usually by way of commissions, therates of which are set by the firm. The firm does notconsult with the registered representatives when it setscommission rates.When registered, representatives arepaid, the firm makes no payroll deductions for itemssuch as income, social security, and unemployment com-pensationtaxes.Group hospitalization is available tothe registered representatives with the firm paying 50percent of the cost. The registered representatives alsoqualify for tax benefits under the Keogh Plan, as enjoyedby employees of other, corporations with respect topension and reti rement funds. The registered representa-tiveswork flexible schedules which are usually gearedtomarket hours. They are relatively free to use theirown judgmentin allocatingtheir time between officeattendance and out-of-oe customer contact althoughinquiriesare made by the branchmanagershould theirproduction drop as a result of delinquencies in officeattendance. Although theregisteredrepresentatives neednot submit their account files to the firm, branch manag-ersmust approve each account before it is openedand have full authority to demand that particularaccounts not be opened. Additionally, as required byfirm policy, registered representatives cannot take ordersfrom customers for stocksselling at lessthan $1 pershare.Each registered representative's production isreviewed regularly and should said review discloseimproper handling of accounts or violation of outstandingindustry regulations, the registered representative maybe reprimanded, disciplined, or discharged by the firm.11Seefn8,supraEach registered representative is licensed by the' NewYork Stock Exchange to work for Dempsey-Tegelerand, while so licensed, they may not engage in securitysalesfor any other firm.The Board has held that in determining the statusof persons alleged to be independent contractors, theAct requires the application of the "right to control"test.12 If the person for whom the services are performedretains the right to control the manner and means bywhich the result is to be accomplished, the relationshipisone of the employment; conversely, if control isreserved only as to the result sought, the relationshipis that of independent contractor.The evidence indicates that Dempsey-Tegeler signi-ficantly controls the manner and means by which theregistered representatives perform their services. Thefirm owns, maintains, and insures the basic equipmentused by registered representatives. The firm providessupport services and secretarial assistance to the regis-tered representatives. Branch managers have full authori-ty to approve or disapprove the opening of accounts,and the type of stocks that may be handled.Registeredrepresentatives are also subject to discipline by thefirm for improper or unethical account dealings. Thesefactors demonstrate that the registered representativesare not independently free 'to do as they like. Thefact that compensation paid to the registered representa-tives is unilaterally determined by the firm also pointsto an employer-employee relationship. Therefore, theRegional Director finds no merit to the Employer's con-tention that its registered representatives are independentcontractors.13 Accordingly, Board jurisdiction is not pre-cluded.2.The labor organization involved claims to representcertain employees of the Employers involved herein.3.A question affecting commerce exists concerningthe representation of certain employees of the Employersinvolved herein within the meaning of Section 9(c)(1)and Section 2(6) and (7) of the Act.Scope of Unit4.The Employers contend that, in the event jurisdic-tion is asserted, the geographical area encompassed bythe unit should be at least as broad as each Employer'sadministrative "region" covering its Detroit office. Con-trariwise, Petitioner argues that all registered representa-tives employed at each of the Employers' Detroit, Michi-gan, "branches" constitute an appropriateunit.14Goodbody and Co.:Goodbody's nationwide operation-al structure is divided into four geographical divisions,each division consisting of three regions. General policyisset by the firm's senior partner,managing partner,executive committee, and policy committee. The firm'scompensation structure, including fringe benefits, appli-12Mound City Yellow Cab Company,132NLRB484,Albert LeaCooperative CreameryAssociation,119 NLRB 817;N L.R B v UnitedInsuranceCo ofAmericaet al, 389 U S 10283CfYellow Cab, Inc, 179 NLRB No 148"The parties' specific eligibility contentions will be discussedinfra 84DECISIONSOF NATIONALLABOR RELATIONS BOARDcable to registered representatives is determined national-ly.The firm's payroll is made up and issued at itsprincipal office in New York City, where personnelrecords are kept, copies being retained at the branch.level.Accounting and auditing is also administered bythe New York office.The Michiganregion consistsof branches locatedinDetroit,, Southfield, Birmingham; Flint, and GrandRapids, all located in MichiganThe Detroit branch(main office) is located at 144 Penobscot Building indowntown Detroit. The regional headquarters, wherethe regional partner's office is located, is in the samebuilding. On a regional basis, a regional partner is ulti-mately responsible for the operation of the brancheswithin that region, with the branch managers, beingaccountable to the regional partner. The regional partnerreceives daily and monthly reports concerning all branchtransactions which enable him to study the individualtransactions of each registered- representative, and todetermine,whether accounts are being handled in compli-ance with the rules and regulations of existing regulatorybodies. Problems that are perceived are brought to theattention of the respective branch managers for furtherattention. The regional'partner maintains daily telephoniccontact with the branches and visits them periodically.Being in thebest position to know or ascertain jobavailability for registered representatives, the regionalpartner passes upon all transfer requests. Both --theregional partner and the branch managers jointly prepareprojected budgets. Although the branch managers haveindependent authority to make purchases of less than$500, purchases of greater value are made after consulta-tion with the regional partner. Applicants for employmentleading to registered representative status are initiallytested, interviewed, and screened by the branch manag-ers. If the branch manager concludes the applicant maybe qualified, the way is cleared for-further interviewat the regional or national level and testing, subsequentto which the branch manager has a further opportunityto decide whether or not to submit the applicant's nameto the firm's selection committee for, ultimate consider-ation.Although subject to the approval of the regionalpartner, the branchmanagershave authority to dischargeregistered representatives. During training, the traineesreceive a salary. For an undetermined length of timeafter being registered, the salary is gradually decreasedas earned commissions rise. The regional partner andthe branchmanagerstogether decide when such individ-ualswillbe placed on a straight commission basisThe regional partner and the branch managers also con-sult concerning bonuses to be given to deserving individ-uals.The branchmanagers'duties encompass the day-to-day evaluation and supervision of registered represent-atives, training, hiring, and firing responsibilities, salesand sales promotion, and compliance. New accountsare opened only with the approval of the branch manager.Accounts of registered representatives who have termi-nated through death or otherwise are distributed tothe remaining registered representatives by the branchmanagers.The branch , managers have independentauthority to hire those,who are already registered repre-sentatives and-they review daily production reports forthe same purposes as does the regional partner. Branchmanagers also review incoming and outgoing correspond-ence and distribute to the registered representativesportions of issues being underwritten which have beenallocated by the regional partner to the branch. In prac-tice, grievances are first processed through the branchmanagers, and, if not resolved, are then brought beforethe regional partner. Also, reprimands are usually metedoutby the branch managers, although,whereappropriate, the regional partner may directly reprimandan employee.Concerning the interrelationships of registered repre-sentatives among branches, it appears that there is rela-tively little interbranch contact except for joint meetings,which occur infrequently,concerningnew securityissues.Although there have been permanent transfers-inthe past from branch to branch when requested,there is no temporary interchange of registered represent-atives.Hornblower & Weeks-Hemphill Noyes:Hornbloweris organized nationally into six regions covering variousgeographical areas of the country; Pacific, Midwest,Mid-Atlantic,New England, Eastern, and Southwest.An' executive committee sets the firms' policies. Thesame compensation (including fringe benefits) structureis applicable to all registered representatives. The firm'saccounting and payroll operations for all regions andbranches are performed at its office in New York City.The firm's Midwest region with headquarters in Chica-go, Illinois, is composed of branches located in Chicago,Illinois; Denver, Colorado; Detroit, Michigan; Indianapo-lis, Indiana; Memphis, Tennessee; Minneapolis, Minne-sota; Peoria, Illinois; and Rockford, Illinois. The Detroitbranch is located at. Room 244 of the previously men--in' a region is the regional managing partner, and heis assisted by a regional sales partner, regional operationspartner, regional corporate finance partner, and a regionalpartner (undesignated). Support functions for the branchoffices are performed by the region in such areas ashiring and training, mutual funds, syndicate stock, con-vertible bonds, other bonds, over-the-counter trading,compliance, sales promotion, and research. Additionally,daily production and compliance checks are made byregional personnel.When branch office expendituresexceed a certain, dollar value, regional approval is,required. Accounts payable are forwarded by the branch-es through the region to the New York offices forpayment. Hornblower's hiring practices are comparableto those of Goodbody. The regional partner and branchmanagers jointly participate in branch budgeting andtrainee salary determination. The regional partner main-tains daily telephone communication with the branches,and visits the branches on the order of once a year.The branchmanagers' general operational duties arecomparable to those of Goodbody's branch managers.,As part of the hiring process, the branchmanagershave complete authority to decide whether to processapplications for employment. Branch managers have GOODBODY AND CO.authoritytoreprimand registered representatives,although, on occasion, a regional representative maydirectly reprimand a registered representative in compli-ance situations. The branch managers also distributeto remaining registered representatives accounts of repre-sentatives whose employment has terminated.Although there have been a few permanent transferswithin the region in the past, it appears that thereis no interchange or interaction of registered representa-tives in the branches. Furthermore, registered represent-atives are prohibited from soliciting customers in areasnear other branches without prior approval.Reynolds & Co.:The firm's managerial direction isheaded by an executive committee whose promulgatedpolicies are put into operation by a regional partnerineach of the firm's ten regions. In this firm, thebranch support function is primarily supplied by itsNew York offices. Duplicate copies of branch personnelrecords are kept there also. Again, as appears commonin the industry, the same compensation structure (includ-ing fringe benefits) is applicable to registered representa-tives throughout the country.The firm's region 2, which includes the Detroit branch,also consists of branches in Minneapolis, Minnesota;Milwaukee, Wisconsin; Denver, Colorado; and Chicago,Illinois.Although, as with the prior-mentioned firms,the region does not handle routine day-to-day operationsof its branches, it does maintain daily telephone contactwith its branches, and fulfills a support function similarto that of the regions of other Employers involvedherein.The- branch managers perform the same duties asinHornblower's operation described above In therecruitment area, the branch managers screen applicantsfor employment and, only if in their opinion an individualmay be qualified, is the application processed further.The branch managers make the initial attempts to resolveemployee grievances, the regional partner being the nextstep in the grievance channel.Although registered representativesmay be trans-ferred on request, there is no temporary interchangeamong branches.Demsey-Tegeler& Co., Inc.:This corporation is guidedby a board of directors, and it operates through foursales divisions, two corporate finance divisions, tworesearch divisions, and two accounting divisions. Thefirm's payroll is compiled at and issued from its homeoffice in St. Louis, Missouri. Compensation structure(including limited fringe benefits) is standardized andthe opportunity to earn bonuses during national salespromotion contests is available to all registered represent-atives in the country.`The firm's Great Lakes 'division, managed by oneexecutive vice president, maintains headquarters in Chi-cago, Illinois, and consists of branches in Milwaukee,Wisconsin; Beloit and Rockford, Illinois; Indianapolis,Indiana; Detroit, Southfield, and Mt. Pleasant, Michigan;and in the Chicago, Illinois, area. The firm's sales andother divisions perform supporting functions for thebranches. These functions are comparable to those ofsimilar units in the other firms involved herein, and85the executive vice president's job and branch contactfirms.The branch managers perform substantially the sameduties as their counterparts in other firms. Althoughit is not entirely clear whether or not the branch managerscan hire and fire independently of the division, it isapparent that their judgment is heavily relied on. Therecord indicates that contacts between registered repre-sentatives in different branches are minimal, being limitedto occasional Michigan interbranch sales meetings whereattendance is voluntary, and conferences in specialtyareaswith divisional delegates being selected by theexecutive vice president.There is no history of collective bargaining involvingany of the Employers herein.The above factors indicate that the Employers' opera-tions are all characterized by a substantial degree ofcentralization and uniformity. However, the Board hasstated that a single facility or installation is presumptivelyan appropriate unit, and it is well established that theaforementioned factors are insufficient in themselvesto rebut this presumption.' In deciding whether thepresumption in favor of a single unit has been rebutted,theBoard gives considerable weight to whether theemployees perform their day-to-day work under localsupervisors who are significantly involved in hiring, dis-charge; and routine problems which give rise to theirgrievances.Other relevant factors include degree ofinterchange of employees, geographic proximity of facili--ties, degree of supervision exercised by higher levelmanagement personnel, and functional relation to otheremployer facilities.IeIn this connection, the evidence indicates that eachEmployer's branch supervision is intimately involvedin the hiring and firing process, ranging from initiationof the aforesaid process to independent authority insuch areas. Branch supervision is also the avenue offirst resort in grievance matters. Branch supervisionis directly responsible for matters affecting local employ-ees, such as training, evaluation, and normal day-to-day supervision, sales promotion, distribution of unas-signed accounts, account approval, compliance, and dis-cipline.Within the Employers' applicable regional or divisionnetworks, the branches nearest the Detroit offices rangeanywhere from 15 to in excess of 1,000 miles in distance.Interchange of employees in negligible or nonexistent.This is understandable because of the distances involvedand the nature of the registered representative-clientrelationship which is usually locally oriented.The record also indicates that there is little immediatedirection of branch personnel by the regional or divisionaloffices, except, where there may be serious breachesof the regulatory schemes of the Securities ExchangeCommission, National Association of Securities Dealers,or Exchanges." Haag Drug Company, Incorporated,169 NLRB 884Allied Stores of Ohio, Inc ,175NLRB No 162,Fireman's FundInsuranceCompany, 173 NLRB No 146 86DECISIONS OF NATIONAL LABOR RELATIONS BOARDFinally, although branch support functions are sup-plied on an area or national basis, there is a paucityof evidence tending to establish interbranch dependence,rather, each branch's operations and viability appearto be independent of that of the othersUpon consideration of the entire record and particularly the salient factors described above, the RegionalDirector concludes thata unitconfined to the registeredrepresentatives employed at each of the Employers'Detroit offices is appropriate for the purposes of collec-tive bargainingUnit PlacementHaving found branch units to be appropriate, certainunit placement and individual eligibility claims raisedby the parties have been mooted The unresolved unitplacement issues relate to certain employees or categor-ies of employees employed at the Employer's Detroitbranches Petitioner contends, contrary to the Employ-ers, that the following named individuals," all of whomare registered representatives, should be excluded fromthe unitGoodbody and Co1KGordon HutchinsonJohn HartlJohn L MeyersCharles R HicksMr Barnes"'Mr GryzeniaFred McCrindleRobert KisselBernina RishFrank GriffoReynolds & CoWilliam J Macleod, JrJohn GerrityJerry AgronBryson ScarffHornblower& Weeks-Hemphill Noyes211Charles VanFleetJohn McCloskeyMr KeaneMr MillerDempsey-Tegeler & Co Inc 21C Edwin MercierThomas YagerThomas FanningGoodbody and CoThe work tasks of Barnes, Gryze-nia,Hicks, and Meyers vary slightly from those of" The transcript does not disclose the given names of all individualsin issue"The parties stipulated to the exclusion of Adrian DeBruyn anemployee in the regional corporate finance department"No relationship to Branch Manager Harry BarnesThe parties stipulated to the exclusion of James McAleer branchmanager and Ronald Rashid assistant branch manager" The parties stipulated to the exclusion of Minton Clute branchmanager andT H Mercierassistant sales managerthe other registered representatives In addition to theirregular selling tasks, these individuals conduct weeklyintrabranch sales meetings which are attended by theregistered representativesAmong the matters discussedat these meetings are sales promotion, sales techniqueand new research material Topics for discussion areselected, in most cases, by Mr Paletta, the assistantbranch manager Each meeting lasts for about 15 min-utesThe named individuals make brief oral presenta-tions of the topic for the day and the balance of themeeting consists of open discussion among those presentOn occasion Hard and Hutchinson have filled in forthe above-named individuals, but Hutchinson has notdone so since 1968 The firm also conducts investmentforums for the public which are basically a form ofsales promotion, and in which interested registered repre-sentatives participateBarnes acts as the coordinatorof the investment forum activities These jobs consumebut very limited portions of these individuals' time,approximately 95 percent of their workdays are employedin their regular jobs of selling securities In additionto their earned commissions, these individuals are paidbonuses for handling these tasks In other respects theyare similarly situated to their fellow employees, andwork side by side with them All but Gryzenia areengaged in the sale of various types of securities, 40percent of Gryzenia's sales are in "options "McCrindle, Kissel, Rish, and Griffo are assigned tothe regional staff in office suites located on the fourthfloor of the Penobscot Building in Detroit Offices occupied by branch registered representatives are also locatednearby on the fourth floor Sales by these four personsare limited to specialty areas, McCrindle and Kisselin institutional sales, Rish in mutual funds, and Griffoin over-the counter stocks Being specialists, these indi-viduals provide support services to registered representa-tives throughout the region The regional partner directlysupervises these individualsThey are salaried and alsoreceive bonuses based on sales Although these individ-uals do not interchange with Detroit branch personnel,the two groups come into regular contact with oneanother, especially when branch-registered representa-tives handling sales in these specialty areas seek informa-tion, such as prospectuses, annual reports, etc , andadvice from the regional staff The regional staff regis-tered representatives work the same flexible work sched-ules, enjoy the same fringe benefits, and make useof the same coffeeroom as the branch-registered representativesHornblower &Weeks-HemphillNoyesVanFleet,McCloskey, Keane, and Miller22 work in the same officeareawith the other branch-registered representativesand are on the branch staff, but their sales are specialized,VanFleet is in over-the-counter stocks, McCloskey inmunicipal and corporate bonds, Miller in institutionalsales, and Keane in corporate finance Although thesemen are the branch specialists, any registered representa-tivesmay sell in the respective specialty areasWhen22The Employerand Petitioner stipulatedand upon the recordI find that these employees are not supervisors GOODBODY AND CO.,he is present, all over-the-counter orders must be placedthrough VanFleet, who is, salaried. Other registered rep-resentatives fill in for him when he is absent. McCloskey,Keane, and Miller are paid on a commission basis.As a form of remuneration, for being an exceedinglyhigh producer, Keane is provided with a private officein which to work. In no other ways are these individuals'functions or treatment different from that of the otherregistered representatives:Reynolds & Co.:Gerrity, Agron, and Scarff possessa greater depth of knowledge in certain areas; Gerrityinmunicipal bonds; Agron in over-the-counter stocks;and Scarff in mutual funds. Although not formal classi-fications,Agron is called a syndicate coordinator andScarff, a mutual fund coordinator. In addition to salesin their specialty areas, they also sell the full rangeof other securities. Their means of being compensatedvary somewhat from straight commissions.MacLeod, who is the former branch manager, iscalled a senior branch manager. Although he has retainedthe private office which he occupied when he was branchmanager, he now sells the same product mix and per-forms the same duties as the other registered representa-tives.Dempsey-Tegeler & Co., Inc.:As compared to theother registered representatives of this Employer, Pag-er's distinguishing feature is that he transmits the ordersof all registered representatives to the various exchangesfor execution, thus relieving them of this duty. Yageriscalled an order clerk. In addition to commissionsearned from his own' sales, Yager is paid a salary fordoing the order clerk job.Fanning presentsmonthlyfinancial planning seminarsfor the firm comparable to the investment forums con-ducted by Goodbody, and receives a nominal salary,in addition to earned commissions, for doing so.Mercier has a private office and has the honorarytitleof vice president. The record indicates that thistitle is not reflective of any authority or responsibilitygreater than that of the other registered representatives.Rather, Mercier performs the same duties, receives thesame compensation (including fringe, benefits) as theother registered representatives, and is also directlysupervised by the branchmanager.,All of the individuals heretofore described in thissection have no authority to hire, fire, promote,assign,or direct their fellow employees. Also, all of the individ-uals, except as noted above, perform the same workand are paid in the same manner as the other branch-registered representatives. They are subject to 'the samesupervision and discipline and have the same grievanceavenues open to them. They also have common oradjoining work areas.Except for the noted stipulation that certain individualsare not supervisors within the meaning . of the Act,Petitioner claims that the individuals -heretofore dis-cussed in this section are either supervisors, managerialemployees, or have no community of interest with theother registered representatives in their respectivebranches.87As described above, none of these individuals possess-es the indicia of supervisory, authority except twoemployees, Macleod and Mercier, who have titles with-out authority, and upon which there is no basis forfinding supervisory status. Accordingly, the RegionalDirector concludes that none of the individuals hereto-fore described in this section are supervisors withinthe meaningof the Act.Generally, the Board finds an employee to be manage-rialwhen his interests are so allied with managementas to negate his community of interest with other employ-ees.23 In essence, the Board has held that managerialemployees are those who formulate, determine, andeffectuate an employer's policies.24 There is no evidenceto indicate that any of the employees in issue meetany of these criteria. Therefore, I am unable to concludethat they are managerial employees.Contrary to Petitioner's contention, the individualsdiscussed do appear to have a community of interestwith the other registered representatives in their branch-es.Within their respective offices, they work in closecontact with one another in thesameor adjoining areas,performing the same selling function, notwithstandingthe specialty work of some, or the added duties ofothers. They receive the same fringe benefits, and workunder the same or similar conditions and hours ofemployment. With the limited exception in the Goodbodysituation, each is subject to the same local supervisionHaving duly considered all relevant factors, the RegionalDirector finds that the individuals heretofore describedherein have a community of interest and are properlyincluded within the Detroit office unit of their respectiveEmployers. Accordingly, I find them to be in the unitand eligible to vote in the respective elections directedherein.25Petitioner also argues that trainees for the positionsof registered representatives should be excluded. TheEmployers take the opposite position. Hornblower hasone trainee presently "working" for its Detroit branch.The record does not clearly reveal whether the otherEmployers involved herein have trainees presentlyassignedto their respective Detroit branches.After an applicant for employment, seeking to becomea registered representative, is hired, he must undergoan intensive training program of approximately 6 months'duration culminating with exchange examinations. Ifthe examinations are successfully passed, which is usual-ly the case, he is registered. It is only then that hemay begin operating as a registered representative. Thefirst 3 months of training take place at the branchlevelunder the supervision of the branch manager.During this period, the trainee takes a correspondencecourse interspersedwith periodic examinations andengages in what is called presolicitation activity. ThisPJHoward Johnson Co, 174 NLRB No 182 ,"AmericanFederation of Labor and Congress of Industrial Organiza-tions, 120 NLRB 969" Petitionerchallengedthe unit placementofMr Vantilemployedby Hornblower solely onthe basis that he is not a registered representa-tiveBased uponthe-record, I find that Vantilis a registered representa-tive and is, therefore,an eligible voter 88DECISIONSOF NATIONALLABOR RELATIONS BOARDactivity consists of preparing prospective customer listsand solicitation letters which cannot be used until afterhis registrationMost of his time is spent studyingin the branch The remaining months of his trainingprogram are spent in New York New York, wherehemust study further, taking the New York StockExchange course in preparation for the examinations,the passing of which is a condition precedent to becominga registered representativeAt no time during the entireprogram does or can a trainee solicit his own customersor handle his own accountsWith substantial portionsof the training period spent away from the branch,and with little, if any, of what can be termed unitwork being performed during the training period, I find,in the special circumstances herein, that trainees donot have a sufficient community of interest with theregistered representativesThe Regional Director con-cludes that they are excluded from the unit and ineligibleto vote in the respective elections directed hereinHaving considered all issues raised, and based onthe foregoing and the evidence on the record as awhole, I find that the following employees of eachof the respective Employers involved herein constitutea unit appropriate for the purpose of collective bargainingwithin the meaning of Section 9(b) of the ActAll registered representatives employed by theEmployer at its offices located in Detroit, Michigan,but excluding trainees, Branch Managers, AssistantBranch Managers, guards and supervisors as definedin the Act, and all other employees 21[Direction of Election27 omitted from publication ]21The respective units consist of approximately the following numbersof employees Goodbody-55 Hornblower-28 Reynolds-23 and Dempsey Tegeler-1827 In order to assure that all eligible voters may have the opportunityto be informed of the issues in the exercise of their statutory rightto vote all parties to the election should have access to a list ofvoters and their addresses which may be used to communicate withthemExcelsior Underwear Inc156 NLRB 1236N L R B vWymanGordonCompany 394 U S 759 Accordingly it is hereby directedthat an election eligibility list containing the names and addressesof all the eligible votersmust be filed by each Employer with theRegional Director within 7 days of the date of this Decision and DirectionofElectionThe Regional Director shall make the list available tothe Petitioner In order to be timely filed such a list must be receivedin the Regional Office 500 Book Building 1249 Washington BoulevardDetroitMichigan 48226 on or before March 19 1970 No extensionof time to file this list may be granted except in extraordinary circumstancesnor shall the filing of a request for review operate to staythe filing of such list Failure to comply with this requirement shallbe grounds for setting aside the election whenever proper objectionsare filed